Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sakaguchi (US 20070147215).
Regarding claim 1, Sakaguchi discloses A hologram (Abstr, para. 8 - hologram), comprising (i.e., open language for the claim, MPEP 2111.03): 
a formation layer (68 – liquid crystal and 67 – orientation layer) and a reflection layer (Fig. 23: 60-film layer including 66 – electrode; para. 137 – incident beam … reflected) that are laminated (pp. 131, 135 [third embodiment] - laminated), wherein the formation layer (68 – liquid crystal and 67 – orientation layer) has an optical phase modulation structure (para. 137 – modulator/light with phase shift) on a first interface (67 – orientation layer) which is in contact with the reflection layer (Fig. 23: 60-film layer including 66 – electrode; para. 137 – incident beam … reflected), and, 
when reference light emitted from a point light source (52 – photo diode) enters through a second interface (i.e., the connection where film layer 60 and substrate layer 51 come together) different from the first interface (67 – orientation layer) of the formation layer (68 – liquid crystal and 67 – orientation layer), 
an entirety (in the alternative) or part of an image (para. 134, 135, 140 – light interference; note that in a hologram the image comes from light interference, thus any part of that beam contributes to, and thus is “part of an image”) to be reconstructed by the optical phase modulation structure is reconstructed as first information on the point light source side relative to the second interface (para. 137 – modulator/light sensing … phase shift; Fig. 23 – note locations of elements).
Allowable Subject Matter
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 2, the prior art does not teach or suggest “The hologram of claim 1” including the specific arrangement for “when the reference light emitted from the point light source enters through the second interface, part of the image to be reconstructed by the optical phase modulation structure is reconstructed as second information on a side of the second interface opposite to that facing the point light source.” as set forth in the claimed combination(s).
Regarding claim 3, the prior art does not teach or suggest “The hologram of claim 1” including the specific arrangement for “wherein the first information is reconstructed on a first surface positioned on the point light source side of the second interface, and when the reference light emitted from the point light source enters through the second interface, part of the image to be reconstructed by the optical phase modulation structure is reconstructed as third information on the point light source side relative to the second interface and on a second surface that is in proximity to the first surface.” as set forth in the claimed combination(s).
With respect to claims 5, 6, 14, 16, 17, these claims depend on claim * and are allowable at least for the reasons stated supra.
Regarding claim 4, the prior art does not teach or suggest “The hologram of claim 1” including the specific arrangement for “the image to be reconstructed by the optical phase modulation structure is reconstructed from a plurality of pieces of point information that constitutes dot-like images, and each item of point information is positioned at a predetermined distance from the second interface.” as set forth in the claimed combination(s).
With respect to claim 15, this claim depends on claim 4 and is allowable at least for the reasons stated supra.
Regarding claim 7, the prior art does not teach or suggest “A detection device” including the specific arrangement for “an image sensor capable of measuring light intensity; and a point light source, wherein the image sensor has a one-dimensional image sensor or a two-dimensional image sensor with a pixel formed from a photosensor and detects the first information reconstructed by the hologram of claim 1.” as set forth in the claimed combination(s).
With respect to claims 9-13, these claims depend on claim 7 and are allowable at least for the reasons stated supra.
Regarding claim 8, the prior art does not teach or suggest “A detection device” including the specific arrangement for “an image sensor capable of measuring light intensity; and a point light source, wherein the image sensor has a two-dimensional image sensor with a pixel formed from a double-gate transistor photosensor and detects the first information or the third information reconstructed by the hologram of claim 1.” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP WO2007000800 (attached) - optical information recording medium; US 20090316237 – hologram recorder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872